':Louise Pearson Clerk
 eourt of Criminal Appeals of Texas
 P.O, Box 12308
 Capitol stF.J.tion
 Austin;Texas 78711
 (1-8-2015)




Fr: Gernorris Wayne Dixon
#1037159
eonnally Unit
899 fm 632
Kenedy,Texas 78119




To: Clerk Louise Pearson,


      Please file   my leave   to file a writ of mandamus with

~ttach~6ne exhibit and motion to file   less copies eith order

attach. Thank you in this matter.




                                                 Sincerly Submitted


                                               -rilzMoyA_,J~~

                                                . RECEIVED IN
                                                 COURT OF CRIMINAL APPEALS
                                                       JAN 2 2 2015

                                                    Abel Acosta. Clerk
                       Case No.

Gernorris Dixon                         §                                  In The Honorable

Relator                                 §                                  C0•.1rt of Appeals

                                        §                                  Austin,Texas




                  .tt~.!i.£>_~--t_~-~!.!.~J_e_~-~--_cE_~es__1?E~~-[
Honorable court of Austin     Tex~s.

      Comes now relator pro,se Gernorris Dixon who is a true

torma papauris who is too poor to file the additional copies

thats needed.



                                   Prayer

Relator   prays that this motion to file less copies be granted




                       Certificate of Service

On 1-8-2015 this motin was sent from the connally unit by mail.




                                              ·            Sin::Lerl. Submi1e .,
                                                            .l   .    /   /? /,.
                                            .Jf..u#..~--- -·~/!: ____ _
                                                  .                   .   1/

                                                           1..!2.0-2015        !
                        Case No.
                                   ·--···---.,-·
Gernorris Dixon                    §               In The Honorable
Relator                            §               Court of appeals
                                   §               Austin,Texas




On this day of                            2015
said motion was heard and is here by,


b Granted
or
ODenied




Presiding Justices
        Court of Criminal Appeals
                                         of
                         Aus tinli •. Texas



Petitioner leave to file a writ of mandamus



               Gernorris Waye Dixon
                                         vs
  The State of Texas Trial case No: 9951




      Honorabl.e Judge Dan Mike Bird
        Trail Court Wilbarger 46th
      Judicial Wilbargei county 5 Texas




         Pro Se Petitioner Address:
         _______t..:::_: ___· · · - - - - - - - - - - - - - - - · - - · · · - - · - ·


       Gernorris W. Dixon #1037159
        Connally Unit 899 fm 632
            Kenecly 5 TX 78119
                         Table Of Contents

Oral Argument                                    3

Table of Cases                                   4A

Statement of the Case                            4B
Statement of facts                               5
Issue P!-esented                                 6

Prayer                                          7
                                             ·--·----·--
Certificate of Service                           7
Exhibit 1 Attach                              -·-.g




                                    2
                          Oral Argument


Or~l   argument waived.




                                    3
                            Table Of Cases



In Relong 984 S.W.2d 623      (tex.1999)             6




Arlington Memorial Hospital                  (•   6
Foundation In~. v. Barton
952 S~W. 2d (Tex APP. Fort Worth 1997)




                                     4A
                       Statment of the case

On July 27,2014 pitioner sent the district clerk Ms.Brenda Peterson

of Wilbarger county Texas an ex parte motion which was recieved

an ,filed July 30,2014. (Please see exhibit 1 attached.) The ex

parte motion was addressed to the trail case     W~lbarger    9951 in

the 46th Judicial court of wilbarger county texas. In the Honorable

Dan Mike Bird Judge of said court. The ex parte motion was addressed

its content .. (A)Official Oppression. (B)Abuse of office. (C)

Aggravated Perjury. (D) Criminal Conspiracy.     (E)Ab~s~    of official

capacity. It clearly shows that the Honorable Judge has abused

its discretion on not ruling on the motion in a timely       ~atter

of (30) days. The court has jurisdiction to hear this petition

under texas constitution   ~rtical   five section nine.




  \
                             Statment of facts

The facts   clearl~   sh~w   that with exhibit 1 that petitioner timely

filed an ex parte motion on July 27,2014 an was filed by the

district clerk on july 30,2014 and the Honorable judge in his

mintrial duty has not made a      r~ling   in a timely motion which

is an abuse of discretion.
                             }:_s_s u_~_R"E.~-~~-n t -~~
the trial Judge abused its discretion for not ruleing on petitioner

timely filed motion which is an mistrail duty to rule on a motion

within the (30) day periond.



Standard



                             WRIT OF MANDAMUS

In the case: Relong 984 S.W.2d 623 (tex.1999)

Mandamus will issue only if a        court~      has clearly abused its discretion

and the aggrieved party has no adequate remedy by appeal.



Also see case: arlington Memorial Hospital Foundation INC. V

Barton 952    S.W~   2d 927 (Tex APPr Fort Worth 1997)

With the·staement of the case          and the statement of the facts

with attached exhibit 1 clearly shows that petitioner filed or

sent his     ex parte motion to the         district clerk of Wilbarger

county and the judge has not made an mistrial duty to rule on

a timely filed motion within (30) days which is an abused of

discretion.




                                        6
Petitioner prays for any relief deem just.



                    Certificat~:of:Sefvtc~




On the1Gth ~ay of January I semt this leave to file writ of mandamus

to the clerk of court criminal appeals in Austin,Texas from the

connally unit 899 fm 532 Kenedy,Texas by mail.




                                7
                       Exhibit 1   attache~:




(1) Letter showing the date the clerk recieved ex   part~   letter

on Nov. 24 2014. Inquiring about a motion that was filed in Wilbarger

county court house on July 30,2014. And yet the motion has not

been answered an its been 6 months.




                               (~)
Ti1e
        I     -~~Lfi:.~(_{__2G- ttl
             aayo
f~t           o'cl.f£'t·b ~rn
      fl.: L{ >
      ~:.:....___=--=--­
- C!erk Dist ccurt \\lllbarger Co.